Citation Nr: 0211915	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-03 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received with 
which to reopen the veteran's claim of entitlement to service 
connection for residuals of a back injury.

2.  Whether new and material evidence has been received with 
which to reopen the veteran's claim of entitlement to service 
connection for flat feet.

3.  Entitlement to service connection for pain in the right 
side and a right arm disability.

4.  Entitlement to service connection for a right leg 
disability.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his aunt, O.S.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an June 1999 rating decision from the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2002, the veteran and his aunt appeared for a 
personal hearing before the undersigned traveling Member of 
the Board sitting at the RO in Montgomery, Alabama.   During 
the hearing, the veteran's representative indicated that the 
veteran and the veteran's aunt, who is his guardian, 
requested that the issues on appeal before the Board be 
withdrawn.

The Board also notes that during the aforestated hearing, the 
veteran wished to pursue a newly raised claim with regard to 
a benefit under the pension program of housebound and/or aid 
and attendance.  The Board finds that it does not have 
jurisdiction of this issue as it has been neither 
procedurally prepared nor certified for appellate review.  
Absent a decision, a notice of disagreement and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993).  

Jurisdiction does indeed matter and it is not "harmless" when 
the VA, during the claims adjudication, process fails to 
consider threshold jurisdictional issues.  McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).  An application that is not in 
accord with the statute shall not be entertained.  
38 U.S.C.A. § 7108 (West 1991).  The issue is, therefore, 
referred to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995)


FINDING OF FACT

During the June 2002, Travel Board hearing, and prior to the 
promulgation of a decision in the appeal, the veteran 
indicated that he wished to withdraw his appeal of all 
claims.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2002, the veteran and his aunt appeared for a 
personal hearing before the undersigned traveling Member of 
the Board sitting at the RO in Montgomery, Alabama.  During 
the hearing, the veteran's representative indicated that the 
veteran and his aunt, who is his guardian, requested that the 
issues on appeal before the Board be withdrawn.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2001).  


Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2001).  The veteran has, 
under oath, withdrawn this appeal.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  See 38 U.S.C.A. § 7105(d)(5).  Accordingly, 
the Board does not have jurisdiction to review the appeal and 
it is dismissed without prejudice.


ORDER

The appeal is dismissed.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

